2:20-cv-03093-RMG-MGB   Date Filed 12/17/20   Entry Number 33   Page 1 of 8
2:20-cv-03093-RMG-MGB   Date Filed 12/17/20   Entry Number 33   Page 2 of 8
2:20-cv-03093-RMG-MGB   Date Filed 12/17/20   Entry Number 33   Page 3 of 8
2:20-cv-03093-RMG-MGB   Date Filed 12/17/20   Entry Number 33   Page 4 of 8
2:20-cv-03093-RMG-MGB   Date Filed 12/17/20   Entry Number 33   Page 5 of 8
2:20-cv-03093-RMG-MGB   Date Filed 12/17/20   Entry Number 33   Page 6 of 8
2:20-cv-03093-RMG-MGB   Date Filed 12/17/20   Entry Number 33   Page 7 of 8
2:20-cv-03093-RMG-MGB   Date Filed 12/17/20   Entry Number 33   Page 8 of 8
